COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         Joaquin Ospina (a/k/a Joaquin Ospina Retavisca) v. Nicole
                             Stefany Garcia Florez

Appellate case number:       01-19-00465-CV

Trial court case number:     2017-76410

Trial court:                 309th District Court of Harris County

         The Clerk of this Court’s July 16, 2019 notice stated that it had previously forwarded
appellant’s July 9, 2019 “Opposed Motion to Appeal as Indigent,” attaching a pro se
Statement of Inability to Afford Payment of Court Costs or an Appeal Bond (“Statement”),
to the district clerk and was forwarding the court reporter’s contest to that Statement and
requested an indigent clerk’s record. See TEX. R. CIV. P. 145. On August 2, 2019, the
district clerk filed an indigent clerk’s record containing appellant’s Statement and the court
reporter’s contest, but no signed trial court’s order with findings required by Rule 145(f)(6).
         Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
         Accordingly, the Court grants appellant’s “Opposed Motion to Appeal as Indigent,”
directs the Clerk of this Court to mark appellant indigent in this Court’s records and
allowed to proceed without advance payment of the appellate filing, clerk’s, and reporter’s
record fees. The Court ORDERS the court reporter to file the reporter’s record within 30
days of this Order, at no cost to appellant. Finally, the Court ORDERS the district clerk
to file the clerk’s record, at no cost to appellant, within 30 days of the date of this order.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually            Acting for the Court
Date: _August 20, 2019__